DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 6-12, filed 3/01/2021, with respect to claims 1-7 & 9-20 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

EXAMINER’S AMENDMENT


The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with Minh-Quan K. Pham (Reg. No. 50,594) on 6/4/2021.
The claims have been amended as follows:
1. A safety cover for a[[n]] mounted device mounted to an electrical box with screws, the safety cover comprising 
a) a planar front surface having holes adapted to mount the safety cover to the device using the same screws that are used to mount the device to the electrical box; 
b) a first side surface extending approximately perpendicularly from the front surface[[, and]] ;
; and
wherein the planar front surface, the first side surface, and the second side surface of the safety cover, in combination, prevent access to a plurality of exposed energized wires and terminals inside the electrical box when the face plate is removed.

Reasons for Allowance

Claims 1-7 & 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding Claim 3, the cited prior art of record does not teach or fairly suggest A safety cover for a mounted device mounted to an electrical box with screws, the safety cover comprising a) a planar front surface having holes adapted to mount the safety cover to the device using the same screws that are used to mount the device to the electrical box; wherein the planar front surface, the first side surface, and the second side surface of the safety cover, in combination, prevent access to a plurality of exposed energized wires and terminals inside the electrical box when the face plate is removed.
in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-7 & 9-20 depends either directly or indirectly upon claim 3 and thus is allowable for at least the same reasons. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847